Citation Nr: 0018443	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  94-49 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased evaluation for non-Hodgkin's 
lymphoma, currently rated 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from October 1986 
to November 1992.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO), and it was remanded in January 1997 for the purposes of 
obtaining additional medical evidence and ensuring that the 
appellant receive his procedural due process rights.  


FINDING OF FACT

The appellant failed to report for a VA examination scheduled 
in February 1997, which the Board had determined was 
necessary for proper adjudication of his claim for an 
increased evaluation for his non-Hodgkin's lymphoma.  


CONCLUSION OF LAW

The criteria for an increased evaluation for non-Hodgkin's 
lymphoma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.655, Part 4, Diagnostic Code 7715 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records reveal that the appellant began 
complaining of bilateral swelling in 1987 and that subsequent 
clinical findings were diagnosed in 1992 as being consistent 
with non-Hodgkin's lymphoma, for which he underwent 
chemotherapy and radiation treatments between January 1992 
and June 1992.  

A November 1993 VA hematological examination diagnosed non-
Hodgkin's lymphoma in remission.  A report of a six day 
period of VA hospitalization in May 1994 listed the discharge 
diagnosis as "History of non-Hodgkin's lymphoma, no evidence 
of recurrence at this time."  A July 1994 statement from a 
VA staff oncologist noted that the appellant's non-Hodgkin's 
lymphoma had been in remission for approximately one year and 
that no etiology had been found for his complaints of chronic 
fatigue, night sweats, and headaches that had forced him to 
withdraw from school.  In an August 1994 medical statement, 
R. D. Fabrega, M.D., of the Department of Hematology-Oncology 
at the Ochsner Clinic of Baton Rouge, Louisiana, reported 
that there was no evidence of systemic recurrence.  

Service connection was granted for non-Hodgkin's lymphoma by 
a December 1992 rating decision, which assigned a 100 percent 
evaluation under Diagnostic Codes 7715-7709 from November 7, 
1992.  A November 1994 rating decision assigned a 30 percent 
evaluation, effective February 1, 1995.  

Non-Hodgkin's lymphoma is assigned a 100 percent evaluation 
with active disease or during a treatment phase.  Note:  The 
100 percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination. Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, the 
disease is rated on residuals.  38 C.F.R. § 4.117, Diagnostic 
Code 7715.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

Review of the claims file reveals that the appellant did not 
report for a VA oncological examination scheduled in February 
1997 because he had returned to active duty on January 8, 
1997.  As the appellant failed to report for the scheduled VA 
examination that the Board felt was necessary in order to 
provide medical evidence that would be material to the 
outcome of his claim for an increased evaluation for his non-
Hodgkin's lymphoma, the Board must deny his claim under the 
provisions of 38 C.F.R. § 3.655(b).  


ORDER

An increased evaluation is denied for non-Hodgkin's lymphoma.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

